Case 2:19-cv-00919-SPC-NPM Document 32 Filed 07/20/20 Page 1 of 2 PageID 97




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

PATRICIA KENNEDY,

               Plaintiff,

v.                                                  Case No.: 2:19-cv-919-FtM-38NPM

BRE/SEASIDE INN OWNER L.L.C.,

              Defendant.
                                          /

                                         ORDER1

       Before the Court is Defendant Bre/Seaside Inn Owner L.L.C.’s Motion to

Consolidate. (Doc. 28). Plaintiff Patricia Kennedy has not responded, and the time do

so has expired. Plaintiff sues Defendant under Title III of the American With Disabilities

Act, alleging that Defendant has violated the statute through its website and online

reservation system. (Doc. 1). Plaintiff has three other related suits against Sanibel Island

hotels, all of which are comprised of one single member: Inns of Sanibel LLC.2 Defendant

thus moves to consolidate this case with the others. Since Defendant filed the motion to

consolidate, however, the other cases have settled and administratively closed.

Consequently, consolidation is no longer needed.          The Court thus denies without

prejudice Defendant’s motion.



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third
parties or the services or products they provide, nor does it have any agreements with
them. The Court is also not responsible for a hyperlink’s availability and functionality, and
a failed hyperlink does not affect this Order.
2The other suits have been assigned the following case numbers: 2:20-cv-188-38NPM;
2:20-cv-190-29NPM; and 2:20-cv-201-66MRM.
Case 2:19-cv-00919-SPC-NPM Document 32 Filed 07/20/20 Page 2 of 2 PageID 98




      Accordingly, it is now

      ORDERED:

      Defendant Bre/Seaside Inn Owner L.L.C.’s Motion to Consolidate (Doc. 28) is

DENIED without prejudice.

      DONE and ORDERED in Fort Myers, Florida this 20th day of July 2020.




Copies: All Parties of Record




                                        2
